Title: To John Adams from Wilhem & Jan Willink, 11 January 1788
From: Willink, Wilhem & Jan (business)
To: Adams, John


          
            Sir
            Amsterdam 11 Jany 1787 [1788]
          
          We have before us your Excell favor of 4 ins inclosing
          
            
              20 Coupons due 
              1 febr @ 40 f
              f 800—
            
            
              20 do. — 
              1 June next 50
              1000—
            
            
              
              
              f 1800—
            
          
          Whch: payment we anticipate with much pleasure as we have no doubt to receive the remitte from the board of treasury to discharge the June intrest & in consequence we inclose you two new bonds
          
            
              f 2000— purchased at 96 ½ per C
              f 1930—
            
            
              of whch. we also keep the Coupons & in consequence bonify you on
            
            
              the same the intrest from 1. Jany to 1 June 5/mth.
              41:13—
            
            
              
              f 1888.7—
            
            
              in consequence a ballance is due to us of
                  88.7—
            
          
          for whch. you’ll send us a Small bill on the houses.
          We put the books Mr. dillon Sent to us to the Care of a bookseller & ordered proper advertisement of the Same, but as little English books are read here, he has Sold none of them.
          We wished that instead of getting the bonds so much under par, An Agio was payed on the Same, whch. Should greatly be favourable to the Credit, as this Shows to our great pains hitherto no Sufficient

confidence for the United States, & we apprehend, this will no take place, before the new convention is adopted & maintained, & a System of regular punctuality is introduced and observed.
          We shall take information abt. the Chariot & inform your Excellency abt. it.
          We beg leave to present our respectfull Compliments to your Lady & remain With great esteem. / Sir / Your most Humb & Ob servants
          
            Wilhem & Jan Willink
          
        